SLIP OP.. 99-38

UNITED STATES COURT OF INTER_~\I.ATlONAL TRADE

NOVUS II*¢'TER_L\IATIONAL, FNC., DEGUSSA
CORPORATION, A_ND RHONE-POULENC
ANIi\fiAL NU'I`R_[TION,

Plaintit`i`s,
Court No. 99-01-00007
V.

UNITED STATES,

Det`endant.

OR_DER

Upon consideration of the CONSENT MOTION FOR A_FFIR.NI_ANCE
OF AGENCY R.EDETER_\\¢TINATION, the Final Results of Redetertnination Pursu:lnt to
Court Rernand issued by the Department of Commerce, international Tracie
Administration, and all other papers and proceedings herein, it is hereb_v:

ORDER_ED. that the motion is granted, and it is further

ORDERED, that the I-`inel Results ofRedetem'iination Pursunnt to Court Re:nand
are hereby affirrned, and it is further

ORDERED that the case is herebj»»' tiisrnissed.

SO ORDER£D.

Gr‘egor‘y H_. Carman
Ch`ie'|’ -{Judge

Dated: April  1999
New York, New York